Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0702
                       Lower Tribunal No. 17-921-K
                          ________________


                              David Casner,
                                 Petitioner,

                                     vs.

                       Fury Management, Inc.,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

     Hoffman, Larin & Agnetti, P.A., and David L. Perkins and John B.
Agnetti, for petitioner.

     Horr, Novak & Skipp, P.A., and David J. Horr, Brian T. Scarry and
Mitchell Issa, for respondent.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Petitioner seeks a writ of prohibition from an order denying his sworn
motion to disqualify the trial judge. “In determining the legal sufficiency of a

motion for disqualification, the test is ‘whether “the facts alleged (which must

be taken as true) would prompt a reasonably prudent person to fear that he

could not get a fair and impartial trial.”’” Molina v. Perez, 187 So. 3d 909, 909

(Fla. 3d DCA 2016) (quoting Brofman v. Fla. Hearing Care Ctr., Inc., 703 So.

2d 1191, 1192 (Fla. 4th DCA 1997)). While the comments made by the trial

judge may not have been intended to reflect on his beliefs as to the merits

of the underlying claims, “the standard is the reasonable effect on the party

seeking disqualification, not the subjective intent of the judge.” Haas v.

Davis, 37 So. 3d 983, 983 (Fla. 3d DCA 2010) (quoting Vivas v. Hartford Fire

Ins. Co., 789 So. 2d 1252, 1253 (Fla. 4th DCA 2001)). We agree with the

petitioner that the comments could reasonably have caused him to fear that

he would not receive a fair trial.

      We grant the petition for writ of prohibition and remand for assignment

to a different judge.




                                       2